Title: To James Madison from William C. C. Claiborne, 3 May 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


3 May 1804, New Orleans. “On last evening I had the Honour to receive your Letters of the 6th of February and 2nd of April. The delay of the first I cannot account for, nor do I know what has become of the communication to General Wilkinson and myself, which was said to be enclosed therein. On opening the Packet the Letter referred to was missing. This induced me to examine the Wafers, there were no apparent marks of violence, and if the Seal had been broken it was managed with much address.
“That some of your Letters to me have designedly been delayed on the passage and their contents examined is a fact I am well assured of, but where the abuse is committed I know not.
“The Law for the Government of Louisiana will not be Satisfactory to all the Citizens. Many of the old inhabitants had expected immediate admission into the Union, and the Law does not hold out the means of gratifying the Ambition of Some of the late adventurers from the United States. Complaints therefore upon this Subject will be made. For myself however I do firmly believe that the constitution temporarily prescribed is well adapted to the present Situation of Louisiana, and if previous to the expiration of the Law it should be discovered, that a Government managed more immediately by the people would better conduce to their happiness and prosperity, there can be no doubt but Congress will with promptitude and pleasure make the necessary provisions. I am fearful that the ten thousand Dollars fund will Scarcely meet my necessary expenditures until the 1st of October.
“The Business of my office is so considerable that I have been necessitated to engage two Clerks at fifty dollars each ⅌er Month, and it is probable I shall soon be compeled to employ a third. The services of an interpreter I have also found indispensible. His compensation is sixty dollars ⅌er month. The expense of printing is becoming considerable, for, to give satisfaction, and to do justice to the Citizens I have found it necessary to publish my ordinances in the French as well as the English language. There are many other incidental charges that I am Subjected to and which will in time amount to Something considerable. I however shall incur no unnecessary expense and I flatter myself that my disbursements will be found to be within the bounds of a prudent economy.
“Letters from the first Civil Commandant of upper Louisiana Captain Stoddart announce to me, that certain expences have necessarily been incurred by him and of which he had advised the Secretary of War. I therefore hope the Secretary has taken the Subject into consideration, and given such directions as may relieve me from any responsibility. Late communications from the different Commandants in lower Louisiana represent that every thing is quiet, and I can assure you the utmost Harmony prevails in this City.”
Adds in a postscript: “Your Letter to me, dated October 31st contains the following Paragraph. ‘No particular provision is yet made as compensation for the New Service in which you are to be employed. The President authorizes you for the present to draw on the Department of War, at a rate not exceeding four Hundred dollars ⅌er Month to be computed from the commencement of your journey to New Orleans.’ I was of opinion, that, the ten thousand dollars (during the temporary Government) would have been sufficient to meet all the contingent expences, and my extra Compensation beside. I have therefore (heretofore) drawn from that fund my four hundred dollars ⅌er month, thinking that it would not be disagreeable to the Executive: But if I find that the ten thousand dollars, will not bear me out, I shall draw upon the Secretary of War for the amount of my extra compensation, and carry the same to the contingent Fund, which will then I think answer all my demands.
“I have extended my extra compensation to the sum limited by the President, because without extravagance I have expended the whole of it, and my Salary as governor of the Mississippi Territory besides. My expences have been greater than they otherwise would have been from the necessity there was in providing furniture for the Governors House, which in this City I have found very dear.”
